     Case 5:19-cr-00011-DCB-FKB Document 26 Filed 04/21/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
ARTHUR WILSON                                                  DEFENDANT
v.                                CRIMINAL NO. 5:19-cr-11-DCB-FKB
UNITED STATES OF AMERICA
                                  ORDER

     Before the Court is Defendant Arthur Wilson’s Motion in

Limine [ECF No. 20]. The Court, having read the Motion,

Response, applicable statutory and case law, and being otherwise

fully informed in the premises finds as follows:

     The Defendant moves to exclude the Government from

“eliciting testimony or introducing evidence of other unrelated

and non-relevant criminal activities allegedly committed by

Sammy Wright.” [ECF No. 20]. At issue are “a video, photos,

audio recordings, and documentation that show an alleged drug

transaction by Sammy Wright to an unknown confidential

informant.” Id. Defendant claims that the evidence is not

relevant and that its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the

issues, and misleading the jury. Defendant also asserts that the

evidence should be excluded as hearsay.

     The Government alleges that Defendant Wilson conspired to

supply controlled substances to coconspirators for further sale

                                    1
    Case 5:19-cr-00011-DCB-FKB Document 26 Filed 04/21/20 Page 2 of 4



and/or distribution in the Southern District of Mississippi.

Defendant Wilson allegedly shipped packages of contraband to the

Southern District of Mississippi, at which point Jimmy Lee

Swearengen allegedly distributed that contraband to others in

the Southern District of Mississippi to be sold and/or

distributed. One of the persons Jimmy Lee Swearengen allegedly

provided the contraband to, for the purpose of

selling/distributing, was Sammy Wright.

     This material is relevant inasmuch as Defendant Wilson is

charged with being a member of a conspiratorial agreement

regarding the illegal drugs at issue in this case. Once a

conspiracy has been shown, proof of an overt act done in

furtherance of conspiracy establishes the guilt of each member.

See United States v. Fontenot, 483 F.2d 315, 322 (5th Cir.

1973)(“once the unlawful agreement is shown, proof of a single

overt act in furtherance of that agreement by a single

conspirator establishes the guilt of each member of the

conspiracy.”) It is “unnecessary to show that any other

conspirator was present at the commission of that overt act.”

Id. Additionally, “[t]he members of a conspiracy which functions

through a division of labor need not have an awareness of the

existence of the other members, or be privy to the details of

each aspect of the conspiracy.” United States v. Morris, 46 F.3d



                                   2
    Case 5:19-cr-00011-DCB-FKB Document 26 Filed 04/21/20 Page 3 of 4



410, 416 (5th Cir. 1995)(internal citation omitted). As the

Fifth Circuit has made clear:

          “the existence of a single conspiracy will be inferred
          where the activities of one aspect of the scheme are
          necessary or advantageous to the success of another
          aspect or to the overall success of the venture, where
          there are several parts inherent in a larger common
          plan.” Id. at 416.
Supply chains illustrate this principle. Therefore, proof that

Sammy Wright sold or distributed methamphetamine or marijuana

provided to him by Jimmie Lee Swearengen, as a component of the

contraband allegedly shipped into the Southern District of

Mississippi by Defendant Wilson, is relevant to Defendant

Wilson’s alleged culpability in an overarching conspiratorial

agreement.

     The fact that Sammy Wright is not named as a coconspirator

in the indictment is immaterial. The indictment clearly charges

a conspiracy with “others known and unknown to the Grand Jury.”

[ECF No. 1]. See United States v. Hughes, 817 F.2d 268, 272 (5th

Cir. 1987)(finding no prejudice to the Defendant when the

Government provided one or more days notice of its intent to

call unnamed coconspirators as witnesses and disclosed the

coconspirators’ names). Accordingly, to the extent that the

Government shows the actions taken by Sammy Wright were a part

of the overarching conspiracy involving Arthur Wilson, the




                                   3
    Case 5:19-cr-00011-DCB-FKB Document 26 Filed 04/21/20 Page 4 of 4



evidence will not be excluded under Federal Rules of Evidence

401 or 403.

     The Defendant also claims that the evidence should be

excluded as hearsay pursuant to Federal Rules of Evidence 801

and 802. This argument is premature. Accordingly, the Motion in

Limine is denied. Objections may be made at trial, outside the

presence of the jury, and the Court will make such rulings as

are appropriate.

     Accordingly,

     Defendant’s Motion in Limine [ECF No. 20] is DENIED.

     SO ORDERED this the 21st day of April, 2020.

                                       ___/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   4
